Name: Commission Regulation (EEC) No 3091/76 of 17 December 1976 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: plant product;  consumption
 Date Published: nan

 18 . 12. 76 Official Journal of the European Communities No L 348 / 17 COMMISSION REGULATION (EEC) No 3091/76 of 17 December 1976 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation £EEC) No 1707/73 (2), and in particular Article 26 (3) thereof, Whereas Article 4 of Commission Regulation No 282/67/EEC of 11 July 1967 on detailed rules for intervention for oil seeds (3), as last amended by Regu ­ lation (EEC) No 1 702/76 (4), provides that samples be drawn , and the oil , moisture and impurities content of oil seeds be determined, by a single method throughout the Community ; Whereas Article 3 (2) of Regulation No 282/67/EEC provides that from 1 July 1976 the oil contained in colza and rape seeds offered for intervention must have a erucic acid content not exceeding 15% ; whereas, therefore, Article 4 of that Regulation must be amended accordingly ; The text of Article 4 of Regulation No 282/67/EEC is amended to read as follows : 'The drawing of samples and their reduction to samples for analysis, and the determination of oil , erucic acid, moisture and impurity content, shall be effected in accordance with a single method throughout the Community.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 175, 29 . 6 . 1973, p . 5 . (3 ) OJ No 151 , 13 . 7 . 1967, p . 1 . (") OJ No L 191 , 15 . 7 . 1976 , p . 14.